     Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 1 of 7 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

JANET HOYT,                                     / Case No.

Plaintiff,                                         INJUNCTIVE RELIEF SOUGHT

v.

PREMIER KINGS OF GEORGIA INC.,

Defendant.


     PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                             RELIEF

Plaintiff Janet Hoyt, through her undersigned counsel, states the following in support of

her Complaint for Declaratory and Injunctive Relief to remedy discrimination by Premier

Kings of Georgia Inc. based on Plaintiff’s disability in violation of Title III of the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its

implementing regulation, 28 C.F.R. Part 36:

                              JURISDICTION AND VENUE

1.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

U.S.C. § 1331, and 28 U.S.C. § 1343.

2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is

in this district.

                                          PARTIES

3.      Plaintiff is a resident of Palm Beach County, Florida.


                                               1
      Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 2 of 7 PageID 2




4.      Defendant is a corporation with its registered office located at 1200 South Pine

Island Road, Plantation, FL 33324.

5.      Upon information and belief, Defendant owns or operates “Burger King” whose

locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                               FACTUAL ALLEGATIONS

6.      Plaintiff incorporates the above paragraphs by reference.

7.      Plaintiff is an individual with numerous disabilities including extreme chronic

arthritis in her lower extremities, the loss of use of her legs, rheumatoid arthritis in both

her arms and legs, a floating knee, a fractured leg, multiple ankle surgeries, and both

significant scarring and scar tissue build up in her knees due to numerous surgeries.

These permanent conditions cause sudden onsets of severe pain and require Plaintiff to

use a mobility device at all times, which substantially limits Plaintiff's major life

activities.

8.      At the time of Plaintiff’s initial visit to Burger King (and prior to instituting this

action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

9.      Plaintiff encountered barriers to access at the Facility which denied her full and

equal access and enjoyment of the services, goods, and amenities.

10.     Plaintiff is a customer of Defendant and would return to the Facility if Defendant

modifies the Facility and its policies and practices to accommodate individuals who have

physical disabilities, but she is deterred from returning due to the barriers and

discriminatory effects of Defendant’s policies and procedures at the Facility.




                                               2
      Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 3 of 7 PageID 3




11.     Plaintiff also acts as a tester by inspecting Facilities for accessibility to advance

the purpose of the ADA, the civil rights of disabled individuals, and to be certain that she

can enjoy the same options and privileges to patronize places of public accommodation

as non-disabled individuals without worrying about accessibility issues.

12.     Plaintiff returns to every Facility after being notified of remediation of the

discriminatory conditions to verify compliance with the ADA and regularly monitors the

status of remediation.

                           COUNT I
      REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

13.     Plaintiff incorporates the above paragraphs by reference.

14.     This Court is empowered to issue a declaratory judgment regarding: (1)

Defendant’s duty to comply with the provisions of 42 U.S.C. § 12181 et al; (2)

Defendant’s violation of 42 U.S.C. § 12182; (3) Defendant’s duty to remove architectural

barriers at the Facility; and (4) Plaintiff’s right to be free from discrimination due to her

disability. 28 U.S.C. § 2201.

15.     Plaintiff seeks an order declaring that she was discriminated against on the basis

of her disability.

                             COUNT II
       REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

16.     Plaintiff incorporates the above paragraphs by reference.

17.     Burger King is a place of public accommodation covered by Title III of the ADA

because it is operated by a private entity, its operations affect commerce, and it is a

restaurant. 42 U.S.C. § 12181(7); see also 28 C.F.R. § 36.104.



                                               3
        Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 4 of 7 PageID 4




  18.     Defendant is a public accommodation covered by Title III of the ADA because it

  owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C.

  §§ 12181(7); 28 C.F.R. § 36.104.

  19.     The 2010 Standards for Accessible Design (the “Standards”) set minimum

  requirements for public accommodations to be readily accessible to and usable by

  individuals with disabilities.

  20.     Public accommodations must remove architectural barriers pursuant to the

  Standards unless a safe harbor applies. 28 C.F.R. § 36.304(d)(2).

  21.     Plaintiff personally encountered architectural barriers on February 12, 2020, at the

  Facility located at 13180 Atlantic Blvd, Jacksonville, FL 32225:

  a.      Women's Restroom:

 i.Providing a gate or door with a continuous opening pressure of greater than 5 lbs. which

  violates sections 404, 404.1, 404.2, 404.2.9 and 309.4 of the Standards.

ii.Not providing operable parts (stall door handle) that are functional or are in the proper

  reach ranges as required by sections 309, 309.1, 309.2, 309.3, 309.4 and 308 of the

  Standards.

iii.Not providing proper spacing between a grab bar and toilet paper dispenser in violation

  sections 609, 609.1 and 609.3 of the Standards.

iv.Providing grab bars of improper horizontal length or spacing along the rear wall as

  required by sections 604, 604.5, 604.5.1 and 604.5.2 of the Standards.




                                                4
        Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 5 of 7 PageID 5




v.Not providing toilet paper dispensers in the proper position in front of the water closet or

  at the correct height above the finished floor as required by sections 604, 604.7 and 309.4

  of the Standards.

vi.Not providing the water closet in the proper position relative to the side wall or partition

  as required by sections 604 and 604.2 of the Standards.

  b.      Accessible Route From Parking to Entrance:

 i.Providing pathways and surfaces that are uneven as required by sections 206, 206.1,

  206.2, 206.2.2, 303 and 403.4 of the Standards.

  22.     These barriers cause Plaintiff difficulty in safely using each element of the

  Facility, requiring extra care due to concerns for safety and a fear of aggravating her

  injuries.

  23.     Defendant has failed to remove some or all of the barriers and violations at the

  Facility.

  24.     Defendant’s failure to remove these architectural barriers denies Plaintiff full and

  equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

  25.     Defendant’s failure to modify its policies, practices, or procedures to train its staff

  to identify architectural barriers and reasonably modify its services creates an

  environment where individuals with disabilities are not provided goods and services in

  the most integrated setting possible is discriminatory. 42 U.S.C. §§ 12182(a),

  12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

  26.     Defendant has discriminated and continues to discriminate against Plaintiff (and

  others who are similarly situated) by denying access to full and equal enjoyment of



                                                 5
      Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 6 of 7 PageID 6




goods, services, facilities, privileges, advantages, or accommodations located at the

Facility due to the barriers and other violations listed in this Complaint.

27.     It would be readily achievable for Defendant to remove all of the barriers at the

Facility.

28.     Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                 RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

A.      declare that the Facility identified in this Complaint is in violation of the ADA;

B.      enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

C.      enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

D.      award Plaintiff attorney fees, costs (including, but not limited to court costs and

expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and




                                              6
     Case 3:21-cv-00056 Document 1 Filed 01/15/21 Page 7 of 7 PageID 7




E.     grant any other such relief as the Court deems just and proper.


                                                    Respectfully Submitted,


THE ONYX GROUP                                              LETT LAW FIRM
Attorney for the Plaintiff                                  Attorney for the Plaintiff
6600 Taft Street                                            6303 Blue Lagoon Drive
Suite 307                                                   Suite 400
Hollywood, Florida 33024                                    Miami, Florida 33126
Phone: (786)504-5760                                        Phone: (305)-912-5388
Fax: (305)602-5988                                          Email: alett@lettlawfirm.com
Email: jarias@theonyx.group                                 /s/ Ariel Lett
/s/ Jonathan Arias                                          Ariel Lett, Esq.
Florida Bar No. 126137                                      Florida Bar No. 115513



Dated: January 15, 2021




                                            7
